                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-00739-CRS

                                      Electronically Filed

KENDRICK WILSON                                                                     PLAINTIFF

vs.

LOUISVILLE-JEFFERSON COUNTY
METROPOLITAN GOVERNMENT, et al.                                                 DEFENDANTS



        MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL OF RECORD



       Comes Defendant, Brett Hankison, by counsel, and hereby respectfully moves this

Honorable Court to grant the Order filed in conjunction with this Motion and thereby permit the

withdrawal of Douglas Scott Porter as counsel of record for Defendant Hankison, and substitute

Kyle M. Vaughn as counsel for said Defendant. In support of this Motion the undersigned states

that Mr. Porter has left the employ of Vaughn Petitt Legal Group, PLLC for other opportunities.

       Please serve all future filings, correspondence, and documents electronically or at the

address set forth below.

                                                   Respectfully submitted,

                                                   /s/ Carol S. Petitt
                                                   Carol S. Petitt
                                                   Kyle M. Vaughn
                                                   VAUGHN PETITT LEGAL GROUP, PLLC
                                                   7500 West Highway 146
                                                   Pewee Valley, Kentucky 40056
                                                   (502) 243-9797
                                                   Fax (502) 243-9684
                                                   cpetitt@vplegalgroup.com

                                          Page 1 of 2
                                                    kvaughn@vplegalgroup.com
                                                    COUNSEL FOR DEFENDANT
                                                    BRETT HANKINSON

                                       CERTIFICATE

This is to certify that a copy of the foregoing was sent CM/ECF and/or U.S. Mail to the following
parties, on this the 18th day of September 2020:


Hon. Kristie B. Walker
Assistant Jefferson County Attorney
531 Court Place, Suite 900
Fiscal Court Building
Louisville, Kentucky 40202
COUNSEL FOR LOUISVILLE METRO

Sam Aguiar
SAM AGUIAR INJURY LAWYERS, PLLC
1201 Story Avenue, Suite 301
Louisville, Kentucky 40206
sam@kylawoffice.com
COUNSEL FOR PLAINTIFF


/s/ Carol S. Petitt
VAUGHN PETITT LEGAL GROUP, PLLC




                                          Page 2 of 2
